Citation Nr: 1409694	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-04 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left lower extremity radiculopathy, to include as secondary to service-connected lumbosacral strain.

2.  Entitlement to service connection for right lower extremity radiculopathy, to include as secondary to service-connected lumbosacral strain.

3.  Entitlement to service connection for left hip bursitis, to include as secondary to service-connected lumbosacral strain.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1986 to November 1988.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the claims for service connection for radiculopathy, sciatica, and left hip bursitis.  Entitlement to individual unemployability was also denied.  Jurisdiction lies with the Houston, Texas RO, where the Veteran resides.  
  
The Veteran testified at a February 2013 video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with electronic records maintained in the Virtual VA system.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The issues of service connection for left hip bursitis, to include as secondary to service-connected lumbosacral strain and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is service connected for a back disability; the evidence of record shows diagnoses of radiculopathy of the right and left lower extremities that are related to the Veteran's back disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 4.71a, Diagnostic Code 5237, Note 1 (2013).

2.  The criteria for service connection for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 4.71a, Diagnostic Code 5237, Note 1 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.   Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126;  38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, as the Board is granting the full benefit sought on appeal, no discussion of VA's duties to notify and assist is warranted.  

II.   Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043  (Fed. Cir. 1994).   

In order to establish service connection the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be established for a disability caused by or aggravated by a service connected disability.  38 C.F.R. § 3.310.

The Veteran is service-connected for a back disability, specifically lumbosacral strain, disc herniation at L4-L5.  At an October 2012 VA examination, the Veteran was diagnosed with left and right lower extremity lumbar radiculopathy.  The examiner indicated that the Veteran had moderate right side and mild left side radiculopathy involving the L4/L5/S1/S2/S3 nerve roots (sciatic nerve).  

Under the applicable lumbar spine rating criteria, VA is obliged to separately rate any associated objective neurologic abnormalities.  38 C.F.R. § 4.71a , Diagnostic Code 5237, Note 1.  Given that the evidence of record demonstrates that the Veteran currently has diagnoses of left and right lower extremity radiculopathy stemming from the same location as his service-connected back disability, service connection for right and left lower extremity radiculopathy is granted.  38 C.F.R. §§ 3.310 , 4.71a, Diagnostic Code 5237, Note 1.


ORDER

Service connection for left lower extremity radiculopathy is granted.

Service connection for right lower extremity radiculopathy is granted.



REMAND

Left Hip Bursitis

The Veteran was provided with a VA examination in October 2008.  The examiner noted that the Veteran had a normal left hip examination, with a stable joint.  The examiner then stated that a direct medical nexus opinion of the Veteran's left hip secondary to his low back could not be offered until his request for a left hip MRI and bone scan EMG/NCS were completed.  The examiner added that at the present time, it would be mere speculation to offer an opinion on the origins of the Veteran's left hip problems secondary to any specific entity or pathological origin.  The examiner provided no rationale for her statement.

However, while the claims file does include the studies from the MRI and bone scan that were requested,  the examiner has still not provided a nexus opinion with a rationale.  Therefore, the October 2008 VA examination is inadequate.  If VA provides an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim must be remanded for a new VA examination.

TDIU

With regard to the Veteran's claim of entitlement to TDIU, the Board finds that this claim is inextricably intertwined with his pending claim for service connection for left hip bursitis, as the resolution of that claim might have bearing upon the Veteran's claim for TDIU. Harris v. Derwinski, 1 Vet. App. 180 (1991).  

A total disability rating may be assigned where the disabled person is unable to secure and follow a substantially gainful occupation as the result of service-connected disabilities.  38 C.F.R. § 4.16.  For cases where this is true and certain percentages have been met as to the service-connected disabilities, a TDIU can be assigned on a schedular basis.  38 C.F.R. § 4.16(a).  Where those percentages are not met, which is the case here, and the person is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the rating board should submit the case to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

After adjudication of the pending claim for service connection, the Veteran should be provided a VA examination to determine whether his service-connected disabilities in combination have rendered him unemployable.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294 (1994).  If the examiner renders the opinion that the Veteran is unable to secure and follow a substantially gainful occupation due by reason of service-connected disabilities, and he does not meet the schedular criteria set forth in 38 C.F.R. § 4.16(a), the rating board should submit the case to the Director, Compensation and Pension Service, for extraschedular consideration, pursuant to 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joints examination to ascertain the nature and etiology of his left hip disabilities.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

A) The examiner is asked to offer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any current left hip disability is casually related to his active military service.

B) The VA examiner should also opine whether it at least as likely as not (50 percent or greater probability) that any left hip disability is etiologically related to or permanently aggravated by the Veteran's service-connected lumbosacral strain. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Thereafter, adjudicate the issue of entitlement to service connection for left hip bursitis, to include as secondary to service-connected lumbosacral strain.  If additional development is necessary such should be accomplished.  

3.  After completion of the foregoing, schedule the Veteran for a VA examination with an examiner with the appropriate expertise to render a medical opinion addressing the Veteran's employability.  The claims file must be made available to and be reviewed by the examiner. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected disabilities, either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, if the evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability or disabilities, and the percentage requirements of 38 C.F.R. § 4.16(a) are not met, then the RO must refer the matter to the Director, Compensation and Pension Service, for consideration of entitlement to a TDIU on an extraschedular basis.  If this is the case, the RO must include with that referral, a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on this issue.

5.  After all the foregoing development is completed, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


